DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification filed 07/20/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.
	Regarding the prior art rejections, Applicant argued that the cited art does not teach the claimed solution of changing operational parameters of the engine, to address the claimed problem of preventing damage to stationary (not driven at any frequency) component parts including the engine mount, exhaust, and pipes, further emphasizing that the TRU engine is not an electric motor unlike primary reference Lifson. The Examiner is in agreement, therefore said rejections are withdrawn.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY “David” Bomzer (48770) on 25JUL2022.
The application has been amended as follows: 	
CLAIMS
13. (Currently Amended) The method of claim [[12]] 13 wherein the TRU controller forwards one or more of the first set of data, the second set of data and the updated operational baseline to a fleet central server.
For Independent claim 1, please amend the limitation of lines 9-10 as follows: “while operating the TRU engine, the TRU controller is further configured to contemporaneously perform[[ing]] steps comprising:”.  
In each of claims 3, 4, 6, 13, 14, & 16, please make the following amendment (single instance for each claim): “ parameters”.
Allowable Subject Matter
Claim(s) 1,3-4,6,8,11,13-14,16 and 18 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system for dynamically mitigating resonance in a transport refrigeration unit (TRU) during a mission comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a TRU controller configured for operating a TRU engine…according to initial baseline parameters, including…at a preset operational frequency, wherein the TRU comprises…engine mounts, an exhaust system and refrigeration pipes”, the TRU controller “obtaining… data…from…accelerometers installed in the TRU” and “converting the…measurements to…data that comprises…shock and vibration data” and “comparing…with…reference data indicative of...acceptable…vibrations for the TRU components” and “comparing…with…reference data indicative of component failure”, “processing…in a control loop to determine…parameters that avoids resonance…to run the TRU engine at frequencies that dampen and/or avoid frequencies causing resonance in the TRU components”, and “operating the TRU engine according to the updated…parameters" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 11, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for dynamically mitigating resonance in a transport refrigeration unit (TRU) (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) the TRU comprising “a TRU controller operating a TRU engine…according to an initial baseline parameters…including…at a preset operational frequency, wherein the TRU comprises…engine mounts, an exhaust system and refrigeration pipes”, the method comprising “obtaining…data…from…accelerometers installed in the TRU” and “converting the measurements to…data that comprises…shock and vibration data” and “comparing…with…reference data indicative of…acceptable…vibrations for the TRU components”; comparing the second set of data with…reference data indicative of component failure”, “processing…in a control loop to determine…parameters that avoids resonance…to run the TRU engine at frequencies that dampen and/or avoid frequencies causing resonance in the TRU components”; and operating the TRU engine according to the updated…parameters” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856